Title: To Thomas Jefferson from Philip Mazzei, 20 May 1780
From: Mazzei, Philip
To: Jefferson, Thomas


Paris, 20 May 1780. Gives a sketch of the plan of operations by the French land and naval forces recommended by Mazzei in influential quarters. Has sent a copy of his plan to Rochambeau by the Comte de Deux-Ponts, “to whom I gave a letter of recommendation for you dated March 27th.” Postscript: John Adams before sailing for America made “the first and strong motion towards sending us effectual assistance,” and Adams has been “warmly seconded in his absence” by Lafayette.
